PER CURIAM: *
Appealing the judgment in a criminal case, Josué Rogel-Torres presents arguments that he concedes are foreclosed by United States v. Ayala, 542 F.3d 494, 495 (5th Cir.2008), cert. denied, — U.S. -, 129 S.Ct. 1388, 173 L.Ed.2d 639 (2009), which held that a violation of Texas Penal Code § 21.11(a) constitutes the offense of sexual abuse of a minor, justifying a U.S.S.G. § 2L1.2(b)(l)(A)(ii) offense level increase. The appellant’s unopposed motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.